«<*   -
          f»                           PD-0941-15

                                            NO   .13*6(1
                                                          in the                            RECEIVED
                                      TEXAS       COURT OF     CRIMINAL     APPEALS
                                                                                          COURT OF GRIPPAL APPEALS
                                                   AT   AUSTIN/     TEXAS
                                                                                                JUL 24 2015

                                                                                             meJ.

                                    STEPHEN WILLIAM SIROS, Petitioner*      FILED IN
                                                                    COURT OF CRIMINAL APPEALS
                                                              v.
                                                                                                     24 ^-3
                                      THE STATE OF TEXAS/                Respondent
                                                                                             Abel Acosta, Clerk

                                MOTION       FOR    EXTENSION       OF   TIME   TO    FILE


                                     PETITION       FOR   DISCRETIONARY         REVIEW




               ON PETITION    FOR    DISCRETIONARY REVIEW FROM THE COURT OF                         APPEALS/

               FIRST DISTRICT OF TEXAS,             NO.   01-14-00288-CR,            TRIAL COURT CASE

               337TH DISTRICT COURT/             HARRIS COUNTY/TEXAS,           NO.    1323111




               TO THE    HONORABLE   JUDGES        OF   THE   TEXAS   COURT     OF    CRIMINAL      APPEALS:

                   Petitioner Stephen William Siros hereby respectfully requests an
               extension of time to file his Petition for Discretionary Review
               up to and including September 30/                   2015. An extension is needed in
               order to retain private counsel/ or/                   in the alternative prepare
               a    Pro Se Petition.

                   This motion is made in good faith arid not merely for dilatory
               purposes.

               WHEREFORE/ PREMISES CONSIDERED/ Petitioner requests that this
               motion be GRANTED.



               Dated: July 18,       2015                                                       4M^Jfe>
                                                                             •H STlfPHEN WILLIAM SIROS